Citation Nr: 0028048	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran serve don active duty from February 1969 to 
February 1971.



The current appeal arose from a March 1999 rating decision of 
the Department of Veterans Affairs Medical and Regional 
Office Center (M&ROC) in Cheyenne, Wyoming.  The veteran 
appealed from that portion of the above rating decision 
wherein the M&ROC denied entitlement to an evaluation in 
excess of 30 percent for PTSD, and a TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board notes that the veteran's claims of 
entitlement to an evaluation in excess of 30 percent for PTSD 
and a TDIU are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability or total 
disability is sufficient to establish a well-grounded claim 
seeking increased compensation benefits.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The veteran's contentions concerning the severity of his PTSD 
and inability to work due to his service-connected 
disabilities (that are within the competence of a lay party 
to report) are sufficient to conclude that his claims for an 
increased evaluation for PTSD and a TDIU are well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

At present the evidentiary record is ambiguous as to whether 
the veteran has been rendered unable to work due to his 
service-connected PTSD, evaluated as 30 percent disabling; 
left knee meniscectomy with instability and degenerative 
changes, rated as 30 percent disabling; and mechanical low 
back pain, rated as 10 percent disabling.  His combined 
schedular evaluation is 60 percent.  

The most recent medical opinion of record shows that in 
September 1998 a VA psychiatrist was of the opinion that PTSD 
was a factor in the veteran's difficulties maintaining 
employment.  The examination and outpatient reports of record 
are not fully expository of the nature and extent of severity 
of PTSD and its adverse effects on the veteran's ability to 
work.  The record shows that the veteran continues to receive 
treatment for PTSD.  Up-to-date examinations and more 
definitive opinion as to whether PTSD and/or service-
connected disabilities have rendered the veteran unable to 
work would materially assist in the adjudication of the 
appeal.

A social and industrial survey would also provide some useful 
information as to the veteran's current unemployed status, 
particularly with respect to whether he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (1999), 
the Board is deferring adjudication of the issues prepared 
and certified for appellate review pending a remand of the 
case to the M&ROC for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the M&ROC should contact 
the veteran and request that he identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
service-connected disabilities, 
particularly his PTSD.  After obtaining 
any necessary authorization or medical 
releases, the M&ROC should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA treatment 
records.

2.  The M&ROC should conduct a Social and 
Industrial Survey, the report of which 
should be associated with the claims 
file.  The claims file should be made 
available to the interviewer in 
conjunction with the survey.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
veteran's service-connected disabilities 
on his ability to secure or follow a 
substantially gainful occupation.

3.  If it is determined that the veteran 
is in receipt of SSA disability benefits, 
the M&ROC should obtain from that agency 
the records pertinent to his claim as 
well as the records relied upon 
concerning that claim.  

If records pertaining to such claim and 
medical evidence utilized in processing 
such claim are not available, that fact 
should be entered in the claims file.

4.  The M&ROC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist for the purpose of 
ascertaining the current nature and 
extent of severity of his service-
connected left knee meniscectomy with 
instability and degenerative changes, and 
mechanical low back strain.  The claims 
file, copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999) and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's left knee 
and low back disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The examiner must be requested to 
express an opinion as to whether the 
service-connected disabilities have 
rendered the veteran unable to perform 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  The M&ROC should arrange for a 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD, and whether he has been 
rendered unable to work.  

The claims file, the criteria for rating 
mental disorders, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or the 
development of a new and separate 
condition.  The examiner must express an 
opinion as to whether service-connected 
disabilities, particularly PTSD, have 
rendered the veteran unable to perform 
substantially gainful employment.  

6.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the M&ROC should 
readjudicate the claims of entitlement to 
an increased evaluation for PTSD, to 
include documentation of its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1999), and the 
claim of entitlement to a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand. The Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the M&ROC; 
however, the veteran is hereby notified that failure without 
good cause to report for scheduled VA examinations may result 
in a denial of his claims (38 C.F.R. §§ 3.655 (1999)).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


